department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t employer_identification_number contact person id number telephone number date date legend m n o dear ------------ this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 and sec_4945 of the internal_revenue_code you believe that your new scholarships and loan procedures differ materially from those approved in your determination_letter dated date you are recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and have been classified as a private_foundation as defined by sec_509 of the code you scholarship procedures were approved under sec_4945 and sec_4945 of the code at the time you were recognized as exempt under sec_501 of the code for those scholarships that were employer-related you agreed to meet the percentage tests and the other guidelines of revproc_76_47 1976_2_cb_670 the name of your scholarship and loan program is m you now propose to make additional college scholarships pursuant to the submitted procedures and use these procedures for those scholarship and loans that were approved in your determination_letter dated date you initially plan to grant added scholarships to graduating seniors at n these scholarships will be called o these scholarships will be awarded annually to one or more seniors graduating from n to provide assistance in paying for their college costs the purpose of your new scholarship and loan program is to allow graduating high school seniors who are from low-income families and who have demonstrated strength of character and initiative in overcoming obstacles and hardships to seek a college degree your scholarship and loan recipients will be determined by a selection committee comprising active or retired members of the faculty of n your president and the president’s designee your applications scholarship and loans will include some or all of the following a transcript of prior academic achievements a report of performance on tests designed to measure ability and aptitude for academic work a description of financial need an essay written by the applicant describing her or his interests and aspirations a description of past involvement in extracurricular activities a list of academic honors and recognitions written recommendations by individuals not related to the applicant your criteria used in selecting your recipients will include but not be limited to prior academic performance performance on tests designed to measure ability and aptitude for higher education recommendations from educators social workers and others not related to the potential recipients financial need and the conclusions that the selection committee might draw from personal interviews as to the applicant’s motivation character ability and potential financial need will be an important criterion your scholarships and loans will be awarded to recipients for study toward a degree at an educational_organization described in sec_170 of the code all high school seniors are eligible to apply for your scholarships your scholarship and loan recipients must use the funds for tuition board room fees books supplies travel costs and incidental_expenses for attendance at the recipient’s respective school you initially plan to award one new scholarship in the amount that is yet to be determined the above number of new scholarships and loans amounts may change in the future and may vary to each recipient although your procedures allow for loans you do not plan to make loans under your o program at this time none of your scholarships may be awarded to the children of your trustees or officers to the children of any disqualified_person or to the children of the selection committee members or children of persons aiding in the selection process you plan to receive reports from those scholarship recipients which you do not directly pay their scholarship funds to the respective college or university you will investigate and seek recovery_of any misuse of funds sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense charitable as used in its generally accepted legal sense includes advancement of education sec_4945 and b of the code impose certain excise_taxes on expenditure defined as taxable_expenditures by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant the purpose of which is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee revrul_77_434 1977_2_cb_420 provides that long-term low-interest educational loans made by a private_foundation under a program that specifically limits the use of the funds to furtherance of the recipient’s education at an educational_institution described in sec_170 of the code are individual grants within the meaning of sec_4945 sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner that a the grant procedures include an objective and nondiscriminatory selection process b the procedure is designed to result in the performance of the activities intended to be financed and c the foundation will obtain reports to determine whether the grant funds are being properly used reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53_4945-4 and sec_53_4945-4 of the foundation excise_tax regulations sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a foundation is under a duty to investigate and attempt to recover any misuse of grants since you are aiding students to attend and graduate from college your scholarship program and loan program would be a charitable activity of advancing education under sec_501 of the code based on the information submitted and assuming your scholarship procedures will be conducted as proposed we rule that your procedures for awarding scholarships and loans comply with the requirements contained in sec_4945 and sec_4945 of the code because a your scholarship procedures and loan program include an objective and nondiscriminatory selection process your applicants are rated by objective and nondiscriminatory criteria by persons experienced in rating of students on their accomplishments and potential b your recipients must be enrolled in a degree program to receive your scholarship grants and loans your recipients must be enrolled in an educational_organization described in sec_170 of the code thus your procedures are designed to result in the performance of the activities that you intend to finance c you will satisfy the report requirement by paying some of your scholarship grants directly to the respective college or the respective university you will obtain reports to determine whether the scholarships and loans that you pay directly to the recipients are being properly used and will not continue payments if the recipient’s performance is not satisfactory you have submitted information showing that you will investigate and seek recovery_of any misuse of your grants based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of your scholarship grants and loans we rule that your grants comply with requirements of sec_4945 and sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 and sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz manager exempt_organizations technical group
